DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 740.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 103, line 6, “distance 760” should be -distance 740-.
Appropriate correction is required.

Claim Objections
Claims 1-9 are objected to because of the following informalities:
In claim 1, line 3, there is a “machine learning processing device comprising a first plurality of microbumps”, and in claim 1, lines 4-5, there is a “memory device comprising a second plurality of microbumps”. However, later parts of the claim (specifically within lines 6-9) associate the first plurality of microbumps with the memory device, and the second plurality of microbumps with the machine learning processing device.
Further, claims 2-5, either directly or by reference, also associate the first plurality of microbumps with the memory device, and the second plurality of microbumps with the machine learning processing device.
Based on this, in claim 1, line 3, “machine learning processing device comprising a first plurality of microbumps” should be -machine learning processing device comprising a second plurality of microbumps-, and “memory device comprising a second plurality of microbumps” should be -memory device comprising a first plurality of microbumps-.
Claim 4 refers to a “second die”; however, there does not appear to be a “first die” cited either in claim 4 itself or in antecedent claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burger et al. (US 2016/0379137), hereafter referred to as Burger’137.

Referring to independent claim 1, Burger’137 anticipates a system comprising: a machine learning processing device to perform a machine learning operation (acceleration components used to perform machine learning operations, paragraph 287, lines 1-7), the machine learning processing device comprising a first plurality of microbumps (acceleration component 4304 coupled to interposer 4308 via microbumps 4310, see figure 43B and paragraph 267, lines 12-13); and a memory device to store data for the machine learning operation (memory stack 4306, see figure 43A and paragraph 268, lines 1-2), the memory device comprising a second plurality of microbumps (memory stack 4306 coupled to interposer 4308 via microbumps 4310, see figure 43B and paragraph 267, lines 12-13), wherein: the first plurality of microbumps of the memory device are coupled with the second plurality of microbumps of the machine learning processing device (microbumps 4310 and interconnect routing 4308 of the interposer electrically couple acceleration component die 4304 and memory stack 4306, see figure 43B and paragraph 271, lines 1-4); and the first plurality of microbumps of the memory device and the second plurality of microbumps of the machine learning processing device are to transmit the data for the machine learning operation (microbumps 4310 and interconnect routing 4308 of the interposer electrically couple acceleration component die 4304 and memory stack 4306, see figure 43B and paragraph 271, lines 1-4).

As to claim 2, Burger’137 anticipates the system of claim 1, wherein the memory device comprises: a first die (memory die 4320, see figure 43C and paragraph 268, lines 6-7), wherein the first plurality of microbumps are disposed on the first die (microbumps 4310, see figure 43C and paragraph 267, lines 12-13).

As to claim 3, Burger’137 anticipates the system of claim 2, wherein the memory device further comprises: one or more other dies (memory dies 4314, 4316, and 4318, see figure 43C and paragraph 268, lines 6-7), the one or more other dies being disposed on top of the first die via a respective plurality of microbumps (microbumps 4310, see figure 43C and paragraph 267, lines 12-13).

As to claim 4, Burger’137 anticipates the system of claim 1, wherein the machine learning processing device comprises: a second die (acceleration component 4304, see figure 43B and paragraph 2687, lines 12-13), wherein the second plurality of microbumps are disposed on the second die (acceleration component 4304 coupled to interposer 4308 via microbumps 4310, see figure 43B and paragraph 267, lines 12-13).

As to claim 5, Burger’137 anticipates the system of claim 4, wherein the machine learning processing device further comprises: one or more other dies (multiple dies 4512, 4514, 4516 on top of acceleration component 4504, see figure 45C and paragraph 275, lines 8-10), the one or more other dies being disposed on top of the second die via a respective plurality of microbumps (coupled together via microbumps 4510, see figure 45C and paragraph 275, lines 10-11).

As to claim 8, Burger’137 anticipates the system of claim 1, wherein the memory device corresponds to a volatile memory device (volatile storage, paragraph 218, lines 13-14).

As to claim 9, Burger’137 anticipates the system of claim 1, wherein the memory device corresponds a non-volatile memory device (non-volatile storage, paragraph 218, lines 13-14).

Referring to independent claim 10, Burger’137 anticipates a system comprising: a machine learning processing device to perform a machine learning operation (acceleration components used to perform machine learning operations, paragraph 287, lines 1-7); a volatile memory device to store first data for the machine learning operation (volatile storage, paragraph 218, lines 13-14), the volatile memory device comprising a first plurality of microbumps that transmit the first data to the machine learning processing device (microbumps 4310 and interconnect routing 4308 of the interposer electrically couple acceleration component die 4304 and memory stack 4306, see figure 43B and paragraph 271, lines 1-4); and a non-volatile memory device to store second data for the machine learning operation (non-volatile storage, paragraph 218, lines 13-14), the non-volatile memory device comprising a second plurality of microbumps that transmit the second data to the machine learning processing device (microbumps 4310 and interconnect routing 4308 of the interposer electrically couple acceleration component die 4304 and memory stack 4306, see figure 43B and paragraph 271, lines 1-4).

As to claim 13, Burger’137 anticipates the system of claim 10, wherein at least one of the machine learning processing device, the volatile memory device, or the non-volatile memory device comprises a plurality of dies (memory dies 4314, 4316, and 4318, see figure 43C and paragraph 268, lines 6-7; multiple dies 4512, 4514, 4516 on top of acceleration component 4504, see figure 45C and paragraph 275, lines 8-10) disposed on top of each other via a respective plurality of microbumps (microbumps 4310, see figure 43C and paragraph 267, lines 12-13; coupled together via microbumps 4510, see figure 45C and paragraph 275, lines 10-11).

As to claim 14, Burger’137 anticipates the system of claim 10, wherein the machine learning processing device is disposed between the volatile memory device and non-volatile memory device (acceleration component 4616 implemented using 3D acceleration and memory component, see figure 46 and paragraph 277, lines 9-12; memory 4624 coupled to local acceleration component 4606, see figure 46 and paragraph 278, lines 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Burger’137 in view of Kim et al. (KR 20210047413, initially filed October 21, 2019), hereafter referred to as Kim’413.

As to claim 6, Burger’137 does not appear to explicitly teach the system of claim 1, wherein a number of the first plurality of microbumps is the same as a number of the second plurality of microbumps.
However, Kim’413 teaches a system wherein a number of the first plurality of microbumps is the same as a number of the second plurality of microbumps (locations of solder bumps of first layer 110 may correspond to locations of solder bumps of second layer 120, see figure 4 and page 5, lines 33-34 of translation; paragraph 43 of original document).
Burger’137 and Kim’413 are both drawn to the same inventive field of hardware architecture in machine learning systems.
Prior to the effective filing date of the current invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Burger’137 and Kim’413 before them, to modify the system of Burger’137 to include the coupling of respective microbumps in a first set of microbumps to respective microbumps in a second set of microbumps.
The motivation for doing so would have been to connect the dies on the respective wafers more closely (page 5, lines 35-36 of translation, paragraph 43 of original document).
Therefore, it would have been obvious to combine Burger’137 and Kim’413 to bring about the invention as claimed.

As to claim 7, Burger’137 does not appear to explicitly teach the system of claim 1, wherein a respective microbump in the first plurality of microbumps is coupled to a respective microbump of the second plurality of microbumps.
However, Kim’413 teaches a respective microbump in the first plurality of microbumps coupled to a respective microbump of the second plurality of microbumps (locations of solder bumps of first layer 110 may correspond to locations of solder bumps of second layer 120, see figure 4 and page 5, lines 33-34 of translation; paragraph 43 of original document).
Burger’137 and Kim’413 are both drawn to the same inventive field of hardware architecture in machine learning systems.
Prior to the effective filing date of the current invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Burger’137 and Kim’413 before them, to modify the system of Burger’137 to include the coupling of respective microbumps in a first set of microbumps to respective microbumps in a second set of microbumps.
The motivation for doing so would have been to connect the dies on the respective wafers more closely (page 5, lines 35-36 of translation, paragraph 43 of original document).
Therefore, it would have been obvious to combine Burger’137 and Kim’413 to bring about the invention as claimed.

As to claim 11, Burger’137 teaches the system of claim 10, wherein the machine learning processing device comprises: a third plurality of microbumps (microbumps 4310, see figure 43C and paragraph 267, lines 12-13); and a fourth plurality of microbumps (microbumps 4310, see figure 43C and paragraph 267, lines 12-13).
Kim’413 teaches a respective one of the third plurality of microbumps being coupled to a respective one of the first plurality of microbumps (locations of solder bumps of first layer 110 may correspond to locations of solder bumps of second layer 120, see figure 4 and page 5, lines 33-34 of translation; paragraph 43 of original document); and a respective one of the fourth plurality of microbumps being coupled to a respective one of the second plurality of microbumps (locations of solder bumps of first layer 110 may correspond to locations of solder bumps of second layer 120, see figure 4 and page 5, lines 33-34 of translation; paragraph 43 of original document).
Prior to the effective filing date of the current invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Burger’137 and Kim’413 before them, to modify the system of Burger’137 to include the coupling of respective microbumps in a first set of microbumps to respective microbumps in a second set of microbumps.
The motivation for doing so would have been to connect the dies on the respective wafers more closely (page 5, lines 35-36 of translation, paragraph 43 of original document).
Therefore, it would have been obvious to combine Burger’137 and Kim’413 to bring about the invention as claimed.

As to claim 12, Burger’137 teaches the system of claim 11, further comprising: an interface layer, wherein: each of the third plurality of microbumps are further coupled to each of the first plurality of microbumps via the interface layer (microbumps 4310 and interconnect routing 4308 of the interposer electrically couple acceleration component die 4304 and memory stack 4306, see figure 43B and paragraph 271, lines 1-4); and each of the fourth plurality of microbumps are further coupled to each of the second plurality of microbumps via the interface layer (microbumps 4310 and interconnect routing 4308 of the interposer electrically couple acceleration component die 4304 and memory stack 4306, see figure 43B and paragraph 271, lines 1-4).

Allowable Subject Matter
Claims 15-20 appear to comprise allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:

Referring to independent claim 15, the prior art of record does not anticipate, explicitly teach, or fairly suggest determining a set of microbumps of a respective memory device corresponding to one of the first memory device or the second memory device storing the data.
Further, it would not have been obvious to combine the above limitations with the remaining limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weber et al. (US 2020/0119736) discloses placement of user logic, FMIBs, memory arrays, and fabric memory to map to a physical address space in a base die.
Kim et al. (US Patent No. 11,270,759) discloses respective connection of selection lines, word lines, and bit lines of a layer of a memory device with pads or solder bumps.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184